Title: From George Washington to William Heath, 19 August 1781
From: Washington, George
To: Heath, William


                        
                            Sir
                             19 August 1781
                        
                        You are to take the Command of all the Troops remaining in this Department—consisting of the Two Regiments of
                            New Hampshire, Ten of Massachusetts, & five of Connecticut Infantry—the Corps of Invalids, Sheldons Legion, the
                            third Regiment of Artillery—together with all such State Troops & Militia as are retained in Service, of those
                            which would have been under my own Comand.
                        The Security of West Point and the Posts in the High Lands is to be considered as the first Object of your
                            Attention. In order to effect this, you will make such Dispositions, as in your Judgment, the Circumstances shall from
                            Time to Time require; taking Care to have as large a Supply of salted Provisions as possible constantly on Hand—to have
                            the Fortifications, Works and Magazines repaired & perfected as far as may be; to have the Garrison, at least, in
                            all Cases, kept up to its present Strength; to have the minuter Plans & Arrangements for the Defence &
                            Support of this important Post perfectly understood & vigorously executed in Case of any Attempt against it—Ample
                            Magazines of Wood & Forage are to be laid in against the
                            Approaching Winter; the former should be cut on the Margin of the River, & transported to the Garrison by Water;
                            the latter ought to be collected from the Country below the Lines, in the greatest Quantities possible, &
                            deposited in such Places as you shall judge proper.
                        The Force now put under your Orders it is presumed, will be sufficient for all the Purposes abovementioned;
                            as well as to yield a very considerable protection & cover to the Country, without hazarding the Safety of the
                            Posts in the Highlands—this is to be esteemed, as it respects the friendly Inhabitants & Resources of the
                            Country—an extreamly interesting Object; but when compared with the former, of a secondary Nature—The protection of the
                            Northern and Western Frontier of the State of N. York, as well as those Parts of that & other States most
                            contiguous & exposed to the Ravages & Depredations of the Enemy, will claim your Attention—But as the
                            Contingencies which are to be expected in the Course of this Campaign, may be so various, unforeseen, and almost infinite,
                            that no particular Line of Conduct can be prescribed for them—upon all such Occasions, you will be governed by your own
                            Prudence & Direction, on which the fullest Confidence is placed.
                        Altho your general Rule of Conduct will be to act on the defensive only, yet it is not meant to prohibit you
                            from striking a Blow at the Enemys Posts or Detatchments, should a fair Opportunity present itself—The most eligible
                            Position for your Army, in my Opinion, will be above (that is on the North side) of the Croton, as well for the Purpose of
                            supporting the Garrison of West Point, annoying the Enemy, & covering the Country, as for the Security &
                            repose of your own Troops. Waterbury’s Brigade (which maybe posted towards the Sound) Sheldons Corps, the State Troops of
                            New York, and other light Parties, may occasionally be made Use of to hold the Enemy in Check, & carry on the
                            Petit Guerre with them—but I would recomend keeping your Force as much collected & as compact as the Nature of
                            the Service will admit, doing Duty by Corps, instead of Detatchments, whenever it is practicable—and above all exerting
                            yourself most strenuously & assiduously, while the Troops are in a Camp of repose, to make them perfect in their
                            Exercise & Maneuvres, & to establish the most perfect System of Discipline & Duty—the Good of the
                            Service & Emulation of Corps, will I am perswaded, prompt the Officers & Men to devote their whole Time
                            & Attention to the pleasing & honorable Task of becoming Masters of their Profession.
                        The Uncertainty which the present Movement of the Army will probably Occasion with the Enemy, ought to be
                            encreased by every Means in your Power, & the Deception kept up as long as possible—It will not be expedient to
                            prevent the Militia which were ordered, from coming in, until the Arrival of the Count de Grasse, or something definite
                            & certain is known, from the Southward—and even then Circumstances may (but of this you
                            will be advised) render it adviseable to keep the Enemy at New York in Check, to prevent their detatching to reinforce
                            their Southern Army, or to harrass the Inhabitants on the Sea Coast.
                        The Redoubt on the East Side of Dobbs Ferry is to be dismantelled & demolished, the Platforms to be
                            taken up, & transported up the River, if it can conveniently be done—The Block House on the other Side to be
                            maintained or evacuated & Destroyed as you shall think proper—the Water Guards and other Precautions to prevent a
                            Surprize, you will be pleased to take into your Consideration, & regulate in such a Manner as you shall judge most
                            expedient—You will be pleased also to keep me regularly advised of every important Event which shall take Place in your
                            Department. Given under my Hand at Head Quarters near Dobbs Ferry—this 19th Day of Augt 1781.
                        
                            Go: Washington
                        
                        
                            P.S. By the Act of Congress of the 3d of Octo. 1780—a Return is to be made to them annually on or
                                before the first of Septemr of the Troops belonging to the several States—that Requisitions may be made for
                                compleating the same—this you will be pleased to have done by the Troops under your Comand.
                            The Preservation of the Boats is a Matter of very great Importance, to which you will attend—let all the
                                new Boats, and such others as are not absolutely necessary, & allotted to the Service of the Garrison, be
                                hauled up & put under the Care of a Guard—so that the Person to whom they are committed shall be accountable
                                for every Boat—The Abuses comitted by People belonging to comissioned Whale Boats on Long Island ought to be enquired
                                into, & suppressed—especially as Congress have ordered those Comissons to be revoked.
                        
                        
                            Go: Washington
                        
                    